J




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 12, 2015

                                        No. 04-15-00219-CV

                                            David GOAD,
                                              Appellant

                                                   v.

                                          Jamie OSBORNE,
                                              Appellee

                         From the County Court, Guadalupe County, Texas
                                  Trial Court No. 2014-CV-0393
                                Robin V. Dwyer, Judge Presiding

                                            ORDER
        Appellant, David Goad, has filed in this court a motion to proceed in forma pauperis and a
request for free preparation of the appellate record. We order the clerk of this court to send copies of
the motion and this order to the trial court clerk, the court reporter, and all parties. See TEX. R. APP.
P. 20.1(d)(2).

        We further order that the trial court clerk, the court reporter or any party may challenge the
claim of indigence by filing a contest to the affidavit in our court within 10 days from the date of this
order. See TEX. R. APP. P. 20.1(e).

                                                        _________________________________
                                                        Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court